Citation Nr: 0730661	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-41 979	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 to December 
1956. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, wherein the RO denied service 
connection for post-traumatic stress disorder.

Information in the claims file indicates that a 
videoconference Board hearing was scheduled for July 2, 2007.  
The appellant requested cancellation of the hearing and 
stated he did not wish to reschedule.  Accordingly, the 
hearing request has been withdrawn.  38 C.F.R. § 20.702(d).


FINDINGS OF FACT

The record does not provide credible supporting evidence to 
verify the occurrence of the veteran's claimed PTSD-inducing 
stressors.


CONCLUSION OF LAW

PTSD was not incurred as a result of the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has satisfied its duty to notify and 
the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA. 

Special consideration must be given to claims for PTSD based 
on personal assault. Patton v. West, 12 Vet. App. 272 (1999).  
In particular, the provisions in M21-1MR, Part IV, Subpart 
ii, Chapter 1, Section D, 17, which address PTSD claims 
based on personal assault, are considered substantive rules 
that are the equivalent of VA regulations and must be 
applied.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).  

There is an extensive list of alternative sources competent 
to provide credible evidence that may support the conclusion 
that the event occurred.  These sources include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  In 
an October 2003 phone call, the RO informed the veteran of 
the possible alternative methods to corroborate his claim. 

With regard to the duty to assist, the Board finds that VA 
has done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.
The claims file contains the veteran's statements in support 
of his claim.  Also associated with the claims folder are 
reports of VA post service treatment and examinations.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

VA has attempted to retrieve the veteran's service medical 
records, his personnel file, and surgeon general's office 
records.  The National Personnel Records Center (NPRC) 
responded in November 1990, October 2003 and in March 2003 
indicating that ANY such records Would have been destroyed in 
a fire in July 1973 and cannot be reconstructed.  The veteran 
has indicated it is difficult to remember names or details 
regarding his in-service stressors and has not been able to 
provide any such information.  Without specifics such as 
names and dates, an attempt at verification would be futile 
and VA has no duty to act when such action would serve no 
useful purpose.  38 U.S.C.A. § 5103A(a)(2).  Therefore no 
further development is required to comply with VA's 
obligations under the VCAA.  



Service Connection

The veteran is claiming service connection for post-traumatic 
stress disorder (PTSD).  Service connection for PTSD requires 
a current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in- service stressor), credible supporting evidence 
that the claimed in-service stressor(s) actually occurred, 
and medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).  38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke...in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-41 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statements 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

The evidence of record does not show that the veteran 
personally engaged in combat with the enemy.  The DD Form 214 
indicates that his military occupational specialty was a 
medical specialist, but there are no references to foreign 
service, or any medals or citations that reflect 
participation in combat operations.  Because it appears that 
the veteran did not engage in combat with the enemy, his lay 
testimony or statements alone are not enough to establish the 
occurrence of the alleged stressors.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  

Instead, the record must contain service records or other 
credible evidence that corroborates the stressor.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2006); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  The 
corroboration of every detail is not required.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 
Vet. App. 307 (1997).  Such corroborating evidence cannot 
consist solely of after-the-fact medical nexus evidence.  See 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  A May 2005 
letter from G. S., Ph.D., a VA physician, has indicated that 
the veteran is totally disabled as a consequence of his 
military sexual trauma.  According to the Court in Moreau, 
while such statement may indicate a nexus between an in-
service stressor and a current PTSD diagnosis it does not 
suffice as credible supporting evidence that the claimed in-
service stressor actually occurred.  9 Vet. App. 389, 396 
(1996).  

The veteran has not furnished any information as to names, 
dates, and/or locations to enable the RO to attempt to verify 
the veteran's alleged stressors.  In this regard, while the 
RO requested that the veteran provide specific information to 
enable the RO to verify his alleged military stressors, the 
veteran has responded that he can not remember the names of 
the injured persons with the passing of time and submitted 
only current VA treatment records and medical opinions.  The 
Board notes that asking the veteran to provide this level of 
detail and information does not present an impossible or 
onerous task.  Wood v. Derwinski, 1 Vet. App. 190 (1991), 
affirmed on reconsideration, 1 Vet. App. 406 (1991).

To the extent that the veteran contends that his service-
connected hemorrhoids-proven to have occurred three months 
prior to his separation from active service-constitute 
corroborative evidence of an actual event, there is no 
competent evidence of a correlation to his claimed sexual 
military trauma.  Therefore evidence of hemorrhoids is not 
relevant to the claim on appeal. 

As there is no credible supporting evidence that any claimed 
stressor occurred-an essential criterion for establishing 
service connection for PTSD-the Board must conclude that the 
criteria for service connection for PTSD are not met, and 
that the claim must be denied.  38 C.F.R. §§ 3.303, 3.304.  
The stressors reported by the veteran are essentially 
unverifiable.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.




ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


